DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	Claim 6 objected to because of the following informalities:  Claims 6 depends on claim 7; It appears claim 6 should depend on claim 5.  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-21 (current Application) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent (8,589,996) and claims 1-40 of U.S. Patent (8,893,208 Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/155,610)…equates to…U.S. Pat. (8,589,996).
	As to claim 1, the claimed “A method for distributing content…” equates to “A method for distributing content…” of Pat ‘996 (col.13, lines 17-32).
	Claims 2-10 are met in claims 2-10 respectively 0f Pat’996 (col.13, lines 33-col.14, line 32)
	As to claim 11, the claimed: “A workflow management system....” is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 12-21 are met as previously discussed in claims 2-10.
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims.
           Allowance of claims 1-21 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

The current application (17/155,610)…equates to…U.S. Pat. (8,893,208).
	As to claim 1, the claimed “A method for distributing content…” equates to “A method of operating…” of Pat ‘208 (col.13, lines 18-39).
	Claims 2-10 are met in claims 2-10 respectively of Pat’208 (col.13, line 40-col.14, line 61)

	Claims 12-21 are met as previously discussed in claims 2-10. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims.
           Allowance of claims 1-21 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over HURST et al (2008/0263180) in view of KENNER (6,003,030).
          As to claims 1-2, HURST discloses apparatus and method for resilient content acquisition and further discloses a method of operating a client device for retrieving content from a content delivery system including a workflow manager and a plurality of content delivery networks, comprising:         Acquiring (fig.2, 3 Client Device 102, [0039-0043]) the content at a server, from the workflow manager (Directive Server, 2, 4, 5, [0043-0049]), transforming the acquired content into transformed content having a form suitable for rendering on a plurality of client devices; writing the transformed content to a plurality of content delivery networks; wherein transforming the content includes transcoding video content into a plurality of different bitrates, frame rates, resolutions, codecs, and , note the directive server (DS) module maintains a list of available authorize directive services of CDNs and request for content may be directed outside the CDN using complex policies;
           prioritizing the content delivery networks for delivering content to a client; selecting a preferred content delivery network and an alternate content delivery network based on the prioritizing; and providing identifications of the preferred content delivery network and alternative content delivery network to the client to enable the client to retrieve the content therefrom ([0051], [0066-0067], [0071-0074], [0076-0079] and [0083-0088]), note the URLs identifies CDNs and the directive may comprise parsing content request URL and generate directive based upon the specific content request and uses complex policies to redirect request outside the CDN, URL associated with CDNs are assigned attributes, values, etc., including prioritizing the URLs
	Hurst discloses assigning URLs to CDNs, assigns values, attributes, prioritizes, etc., URLs, identifies CDNs, and directs requests outside a CDN to other CDNs, BUT appears silent as to prioritizing the list of the plurality of CDNs, using temporal locality, based on previously reported client retrieval analytics information, as an additional basis for prioritizing of the preferred and alternate content delivery networks
	However, in the same field of endeavor, KENNER disclosed system and method for optimized storage and retrieval of data on a distributed computer network and further discloses prioritizing content network groups and provide the list to enable optimized delivery of request data (figs.1-3, col.3, line 5-col.4, line 5, col.5, line 57-col.6, line 8 and col.13, lines 1-28).
	Hence it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Kenner into the system of Hurst to ensure secure quality of service.             As to claim 3, HURST further discloses wherein the content delivery networks include 
As to claim 4, HURST further discloses wherein pushing content to an origin server, hosted outside all the content delivery networks, from which a content delivery network may pull the content for distribution to content delivery network edge servers ([0039-0050], [0070-0074] and [0079-0083]).
                 As to claims 5-6, HURST further discloses granting permission to the authoritative content delivery networks to distribute the content to downstream content delivery networks referred to as surrogate content delivery networks and granting permission to one or more of the surrogate content delivery networks to distribute the content to further downstream content delivery networks referred to as cascaded content delivery networks ([0039-0050], [0070-0074] and [0079-0083]).
As to claim 7, HURST further discloses wherein selection of the preferred and alternate content delivery networks is based first on the availability of compatible content encodings for the client device ([0039-0050], [0070-0074] and [0079-0083]).
As to claims 8-9, HURST further discloses using physical locality, based on geo-location information, temporal locality, based on previously reported client retrieval analytics information as an additional basis for delivering content ([0039-0050], [0070-0074] and [0079-0083]), BUT silent as to prioritizing networks or CDNs using other information, previously reported client retrieval analytics information and temporal locality, based on previously reported client retrieval analytics information to select alternate content delivery networks 
	However, in the same field of endeavor, KENNER further disclosed system and method for optimized storage and retrieval of data on a distributed computer network and further discloses prioritizing content network groups and provide the list to enable optimized delivery of request data, using reports from client, storage information and other available generated report from clients for 
Hence it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Kenner into the system of Hurst to ensure secure quality of service.
As to claim 10, HURST further discloses receiving and processing content retrieval analytics messages from the client, the content retrieval analytics messages containing information describing performance of either the preferred content delivery network or the alternate content delivery network during retrieval of the content by the client ([0039-0050], [0070-0074] and [0079-0083]).
	As to claims 11-12, the claimed “A workflow management system…” is composed of the same structural elements that were discussed with respect to claims 1-2.
	Claim 13 is met as previously discussed in claim 3.
	Claims 14-15 are met as previously discussed in claim 4.
	Claim 16-17 are met as previously discussed in claims 5-6.
	Claim 18 is met as previously discussed in claim 7.
	Claims 19-20 are met as previously discussed in claims 8-9
	Claim 21 is met as previously discussed in claim 10.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG